Citation Nr: 0921648	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  02-10 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating for service-
connected posttraumatic stress disorder (PTSD) in excess of 
50 percent prior to October 2, 2006, and in excess of 70 
percent since October 2, 2006. 

2.  Entitlement to an increased disability rating for 
service-connected traumatic arthritis of the right ankle in 
excess of 10 percent prior to October 6, 2006, and in excess 
of 20 percent since October 6, 2006. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which inter alia, granted service 
connection and assigned a 30 percent rating for PTSD, 
effective from September 17, 2001, and denied a claim of 
increased rating for the service-connected right ankle 
disability.  By that same rating decision, the RO denied 
claims of service connection for back and right knee 
conditions.  In an October 2008 rating decision, the RO 
granted service connection for lumbar degenerative arthritis 
and right knee degenerative arthritis.  Those issues are no 
longer before the Board.    

The Veteran provided testimony at December 2003 and February 
2006 hearings.  Transcripts of the proceedings are associated 
with the claims folder.

The Board remanded the Veteran's appeal in May 2004 and May 
2006.  The Board is satisfied that there has been substantial 
compliance with the remand directives and it may proceed with 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In an October 2008 rating decision, the RO increased the 
initial evaluation for the service-connected PTSD disability 
from 50 to 70 percent disabling, effective October 2, 2006.  
In the same rating decision, the RO increased the evaluation 
for the service-connected traumatic arthritis of the right 
ankle disability from 10 to 20 percent disabling, effective 
October 6, 2006.  In accordance with AB v. Brown, 6 Vet. App. 
35 (1993), the Veteran will generally be presumed to be 
seeking the highest rating available, and it follows that a 
partial grant of an increased rating does not terminate an 
appeal.  

After reviewing the record, the Board finds that a claim for 
a total disability rating due to individual unemployability 
(TDIU rating) has been raised on behalf of the Veteran and is 
for consideration.  This claim has not been adjudicated by 
the RO.  Thus, a claim for TDIU is REFERRED to the RO for 
appropriate action.  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  


FINDINGS OF FACT

1.  During the pendency of the appeal the Veteran's PTSD has 
been, and is currently manifested by occupational and social 
impairment with deficiencies in most areas and the inability 
to establish and maintain effective relationships. 

2.  Prior to October 6, 2006, the Veteran's right ankle 
arthritis was been manifested by moderate limitation of ankle 
motion; marked limitation of motion was not shown.

3.  Since October 6, 2006, the Veteran's right ankle 
arthritis has been manifested by marked limitation of ankle 
motion.  There is no evidence of malunion of the tibia and 
fibula or ankylosis of the ankle.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 
percent for PTSD have been met.  
38 U.S.C.A. § 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for right ankle arthritis prior to October 6, 2006, 
and in excess of 20 percent since October 6, 2006 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5271 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, VA examinations, Social 
Security Administration records, and hearing transcripts.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will
inform the claimant which information and evidence, if any, 
that the claimant is to provide VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (fed. Cir. 2006).  The 
notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the claim of increased rating for PTSD, service 
connection has been granted and an initial disability rating 
and effective date have been assigned in the rating action on 
appeal.  Thus, the typical service connection claim has been 
more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The Veteran was notified that his claim was awarded 
with an effective date of September 17, 2001, the date of his 
claim, and an initial rating was assigned.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating and 
he demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Regarding the Veteran's claim of a disability evaluation for 
traumatic arthritis of the right ankle, for an increased-
rating claim, VA must, at a minimum, notify a claimant that, 
(1) to substantiate an increased-rating claim, the evidence 
must demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Although complete notice was not sent, the Board finds that 
any notice error was nonprejudicial because the notice the 
Veteran received, combined with the information and 
assistance provided during the appeal, afforded him a 
meaningful opportunity to participate in the processing of 
his claim.  Vazquez-Flores, 22 Vet. App. at 46.  
Specifically, in a May 2006 letter he was notified to submit 
evidence that his condition had worsened.  Although he was 
not advised to submit evidence of how this impacted his 
employment and daily life prior to the initial adjudication, 
he received two VA examinations that addressed the impact on 
employment and daily life.  To the extent notice as to the 
specific measurements needed to support a higher rating was 
not provided in a timely manner, the Veteran was not 
prejudiced because the required measurements necessary to 
properly assess whether a higher rating was warranted were 
taken during the VA examinations.  Thus, the general 
information needed to substantiate the claim was provided by 
the Veteran and otherwise obtained by VA during the 
processing of his claim.  

Moreover, the record shows that the Veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the Veteran what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records, Social Security 
Administration records, afforded the Veteran examinations, 
obtained medical opinions as to the etiology of disabilities, 
provided the Veteran an opportunity to testify before the 
Board, and assisted the Veteran in obtaining evidence.  

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

The Veteran maintains that he is entitled to an initial 
disability evaluation for his service-connected PTSD in 
excess of 50 percent, prior to October 2, 2006, and in excess 
of 70 percent since October 2, 2006.  He also maintains that 
he is entitled to  a disability evaluation for his service-
connected traumatic arthritis of the right ankle in excess of 
10 percent, prior to October 6, 2006, and in excess of 20 
percent since October 6, 2006.  In that regard, disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Regarding the claim of an initial disability evaluation for 
PTSD, the appeal stems from an initial rating, thus, VA must 
frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection to a prospective rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Regarding the claim of a disability evaluation for traumatic 
arthritis of the right ankle, where, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD

In the May 2002 rating decision on appeal, the RO granted 
service connection for PTSD and assigned a 30 percent rating 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, 
effective September 17, 2001, the date of claim.  The Veteran 
perfected an appeal as to the rating and in a January 2005 
rating decision, the RO increased the rating to 50 percent, 
effective September 17, 2001.  In an October 2008 rating 
decision, the RO increased the rating to the present level of 
70 percent disabling, effective October 2, 2006.    

Under the General Rating Formula for Mental Disorders, PTSD 
is evaluated as 50 percent disabling when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is assigned when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).

Evidence relevant to the severity of the Veteran's PTSD 
includes an April 2002 VA examination, a September 2002 VA 
neuropsychological testing consultation, a December 2003 
hearing transcript, VA outpatient treatment records dated 
from April 2002 to November 2004, VA PTSD day hospital 
treatment records dated from April 9, 2004 to May 28, 2004, a 
February 2006 hearing transcript, an October 2006 VA 
examination and a December 2004 Social Security 
Administration (SSA) determination.  

At the outset, the Board notes by SSA determined that the 
Veteran was disabled due to a primary diagnosis of PTSD.  The 
records received from SSA are duplicative of the Veteran's VA 
treatment records and examinations and will not be discussed 
separately.  

In connection with the current claim, the Veteran underwent a 
VA psychiatric examination in April 2002.  At the time, the 
Veteran reported that he has been unemployed since 1999.  The 
Veteran has a bachelor of science from the University of 
Miami.  He stated that he currently lives with his wife and 
twelve year old adopted son, but has two other children in 
their twenties who live on their own.  The Veteran reported 
that he recently started having flashback nightmares about 
his experiences in Vietnam, invoking symptoms if 
irritability, short temper, and feelings of isolation.  He 
further indicated that the symptoms persisted, and in March 
of 2002, he became irritated and choked his wife.  
Subsequently, he sought treatment from a mental health clinic 
in Alabama, where he was diagnosed with PTSD and prescribed 
adjustment medications.  The Veteran indicated that he 
stopped drinking in December 1984 and denied the use of 
illegal drugs.    

On mental status examination, the Veteran was aloof.  He was 
hyper-alert with increased startled response.  His speech was 
coherent and relevant.  His mood was nervous and depressed.  
His affect was constricted.  The Veteran was easily irritated 
and short tempered.  His was oriented and his insight and 
judgment were intact.  He did not have suicidal or homicidal 
ideation.  The Veteran stated that he had flashbacks and 
nightmares about Vietnam and thus experiences night sweats.  
The examiner diagnosed the Veteran with PTSD, with moderate 
symptoms and assigned a GAF score of 55.   

In September 2002, the Veteran underwent a VA 
neuropsychological assessment to determine how much of his 
impairment is due to PTSD versus his neurological deficits.  
At the time of examination, the examiner noted the Veteran's 
history of multiple significant traumatic brain injuries and 
events, both in service and post discharge from service.  In 
1969, during service, the Veteran was involved in a serious 
motor vehicle accident and sustained severe electrical 
shocks.  Following the accident, the Veteran suffered from 
amnesia; he was hospitalized for one year for treatment for 
the burns.  Subsequent to service, in approximately 1991, the 
Veteran was kicked in the head by a bull.  In March 2003, the 
Veteran fell off of a dock and sustained a concussion.  In 
September 2001, the Veteran suffered from a cerebrovascular 
accident (CVA), where he developed sudden weakness of the 
right arm and leg, had slurred speech, and drooled.   

On mental status examination, the Veteran was well-groomed, 
cooperative, and maintained good eye contact.  His speech was 
clear, coherent, and relevant.  His affect was appropriate.  
His mood was good and he was oriented to time and place.  He 
denied auditory, visual, and paranoid hallucinations.  He 
admitted to suicidal ideation without intent when he awakes 
in the morning.  

After extensive testing, the examiner indicated that the 
Veteran meets the criteria for cognitive disorder due to 
traumatic brain injury.  The examiner stated that it is 
difficult to determine how much of the Veteran's impairment 
is due to PTSD and how much is due to cognitive impairment 
from cerebral dysfunction.  The examiner indicated that the 
effects of the Veteran's head injury enhance the PTSD 
symptoms of impaired anger control and impulsivity.  The 
examiner further stated that the Veteran's inability to 
maintain a job for more than 18 months and his marital 
instability are most likely primarily related to the PTSD.  
The examiner stated, that it is likely that the Veteran's 
perceived memory problems are related to his cognitive 
dysfunction.   

In an April 2003 VA outpatient treatment note the Veteran 
reported having nightmares, night sweats, and episodic rage 
with loss of control.  The Veteran stated that he is 
currently separated from his wife and is presently living 
with his son, however, he and his wife are committed to 
making their marriage work.  He reported a history of 
drinking, but indicated that he stopped drinking in 1984.  

During a December 2003 hearing before the Board, the Veteran 
testified that he has panic attacks approximately every ten 
days, which are usually triggered by being in the presence of 
people.  Regarding employment, the Veteran stated that he 
last worked in 1998 as an appointee of the Governor of 
Alabama, as an Assistant Director of Trade.  The position 
lasted for four months, however, it ended due to a change in 
Administration.

A March 2004 VA psychological outpatient consultation note 
indicates that the Veteran sought treatment for increased 
feelings of depression, vague suicidal ideation, intrusive 
thoughts of combat, and disorientation to place.  The Veteran 
completed an application for the VA PTSD day hospital.  He 
reported that he applied for Social Security benefits last 
Friday.  The Veteran indicated that he has not been taking 
his psychotropic medications, but plans to resume doing so.

In April 2004 through May 2005 the Veteran was admitted to 
the VA PTSD day hospital due to difficulty managing anger and 
bouts of depression.  The Veteran successfully completed the 
seven week PTSD program and was assigned a GAF score of 55.

In July 2004, the Veteran sought outpatient treatment at VA 
for depression.  The Veteran denied suicidal ideation.  He 
indicated that his medication was recently changed, however, 
he requested to be referred to the pain clinic.

During a February 2006 hearing before the Board, the Veteran 
indicated that he continues to suffer from depression due to 
his PTSD.  He also reported a lack of emotional control, poor 
anger management, and violent behavior.  The Veteran 
described an incident when he choked his wife and several 
incidents where he exhibited road rage.  

The Veteran underwent a VA psychiatric examination in October 
2006.  At the time, the Veteran reported that his energy 
level has improved since he decreased his sleep medications.  
He indicated that his interests include doing chores around 
the house and spending time with his grandson.  Regarding 
personal hygiene, the Veteran indicated that he sometimes 
forgets to brush his teeth and shower, however, his wife 
reminds him to do so.  The Veteran denied suicidal and 
homicidal ideation, however, reports frequent thoughts of not 
wanting to be around, particularly when he does not feel 
useful.  He reported behaving impulsively and experiencing 
constant anxiety, as well as, having panic attacks.  He 
indicated a past experience, where he was disoriented; 
specifically, he was bringing his son home from school and 
could not find his way home.  The Veteran indicated that he 
last worked for the Governor of Alabama for a three month 
period of time in 1998.  He reported having several self-run 
businesses including, a real estate business, which he stated 
was successful; he was a stock broker; and an owner of a 
small boat company, which closed because it almost went 
bankrupt.  He indicated that he also worked for actual 
companies, however, he had problems with coworkers.  

On mental status examination, the Veteran was well-developed 
and well-nourished and appeared to be his stated age.  The 
Veteran was casually dressed in a tee-shirt and jeans.  The 
Veteran appeared anxious and had difficulty processing his 
thoughts at times.  The Veteran had intermittent eye contact, 
which improved as the appointment continued.  His speech was 
halting at times.  There were no abnormal psychomotor 
movements.  His thought processes were logical but 
circumstantial, and at times, irrelevant.  He denied suicidal 
or homicidal ideation.  He denied current audio or visual 
hallucinations.  There was no evidence of psychosis.  His 
mood was nervous and angry.  His affect was anxious and 
uptight, although, he did laugh at times.  The examiner 
diagnosed the Veteran with chronic PTSD, depressive disorder, 
and cognitive disorder, and assigned a GAF score of 45.    

Upon review of the Veteran's claims file, the examiner noted 
the Veteran's significant symptoms of irritability and anger 
outbursts, which have affected his occupation in the past.  
The examiner noted that the Veteran has been unable to 
maintain partnerships occupationally and has been involved in 
physical altercations.  He also noted that the Veteran 
isolates himself socially, as he does not have any friends.  
The Veteran manifests symptoms such as suicidal ideation.  
His speech is at times, irrelevant.  His depression affects 
his ability to perform activities of daily living such as 
hygiene activities and self-care.  He displays difficulty 
with impulse control with occasional periods of violence.  He 
experiences spatial disorientation, difficulty in adapting to 
stressful circumstances, and has shown the inability to 
maintain effective relationships.  The examiner opined that 
the Veteran's impulse control difficulties are associated 
with his PTSD, but there is a significant possibility that 
they may have been aggravated by his head trauma.  The 
examiner further opined that the Veteran's relationship 
difficulties appear to be related to his PTSD, but may have 
been aggravated by his cognitive disorder as well.  Finally, 
the examiner stated that based on the fact that the Veteran's 
head injury as a result of a motor vehicle accident occurred 
in close proximity to his service, the symptoms of his PTSD 
cannot be distinguished from those of his cognitive and 
depressive disorders.  The examiner recommended that the 
Veteran continue his participation in mental health 
treatment, which may help to increase his functionality and 
decrease his symptomatology.    

After a careful review of the objective medical evidence, 
which includes the rating period on appeal, the Board finds 
that the evidence supports a grant of an initial 70 percent 
disability evaluation for the Veteran's PTSD, effective from 
the date of claim, September 17, 2001.  In this present case, 
the evidence shows the Veteran has experienced significant 
impairment due to his PTSD for the entire appeal period.  
Although the April 002 VA examination included a description 
of the Veteran's PTSD symptoms as moderate, the September 
2002 evaluation noted that his anger control and impulsivity 
are further exacerbated by the head injury.  The Veteran's 
marital instability and inability to maintain a job for 
longer than 18 months was also related to his PTSD.  Thus, 
the Board finds occupational and social impairment with 
deficiencies in most areas.
 
While there may be evidence that the Veteran's symptomatology 
is not solely due to his PTSD, specifically, as noted above, 
both the September 2002 and October 2006 VA examiners were 
unable to determine if his symptomatology is associated with 
his PTSD, depressive disorder, or cognitive disorder.  
Therefore, resolving reasonable doubt in the Veteran's favor, 
his symptoms can be attributed to his service-connected PTSD.  
See Mittleider v. West, 11 Vet. App. 184, 182 (1998); see 
also 38 C.F.R. § 3.102. 

In evaluating this claim, the Board notes that the Veteran's 
symptoms have been consistent throughout the rating period on 
appeal, thus a 70 percent evaluation for PTSD is warranted; 
however, the Board finds that the evidence does not show the 
symptomatology required for a 100 percent rating under the 
rating schedule.  Without evidence of total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, intermittent inability to perform 
activities of daily living, or memory loss of vital 
information, a total schedular rating for PTSD is not 
warranted for any period during the appeal.  While the 
Veteran is not currently gainfully employed, it appears that 
he worked as a political appointee for the State of Alabama, 
as well as, a stock broker and a small business owner.  
Moreover, the Veteran has maintained a lasting relationship 
with his adoptive son and currently resides with his son and 
wife.  Consequently, the Board finds that the total 
disability picture warrants a 70 percent evaluation but no 
more.

Right Ankle

Service connection and a 10 percent evaluation for traumatic 
arthritis of the right ankle has been in effect since August 
30, 1969.  In February 2001, the Veteran filed a claim for an 
increased rating.  In an October 2008 rating decision, during 
the course of the appeal, the RO increased the evaluation to 
20 percent disabling, effective October 6, 2006.  

Under 38 C.F.R. § 4.71a, DC 5271, a 10 percent rating is 
assigned where there is moderate limitation of ankle motion; 
a 20 percent rating where there is marked limitation of ankle 
motion.  38 C.F.R. § 4.71a, DC 5271.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. § 
4.45. 

Evidence relevant to the current level of severity of the 
Veteran's right ankle disability includes a March 2001 VA 
examination, an April 2004 discharge physical examination 
from VA PTSD day hospital, a July 2004 VA outpatient 
treatment record, a February 2006 hearing transcript, and an 
October 2006 VA examination.  At the outset, the Board notes 
that the Veteran's Social Security Administration records 
have been reviewed, however, they are not discussed in detail 
below, as they are duplicative of the Veteran's VA treatment 
records and examinations.  

In connection with the current claim, the Veteran underwent a 
VA examination in March 2001.  At the time, the Veteran 
complained of intermittent pain of the right ankle, with the 
pain being more severe during rainy weather.  

Upon examination, the Veteran was noted to have good, 
passive, and active range of motion.  The Veteran's right 
ankle range of motion revealed dorsiflexion from 0 to 10 
degrees and plantar flexion from 0 to 45 degrees.  The 
Veteran was noted to have minimal to moderate functional 
limitation loss due to the pain.  X-rays of the right ankle 
showed mild osteoarthritic changes of the right ankle joint 
and small plantar and retrocalcaneal spurs.  The examiner 
diagnosed the Veteran with status post fracture and 
osteoarthritis of the right ankle.

In April 2004, during the course of VA PTSD outpatient 
treatment, the Veteran underwent a musculoskeletal 
examination.  The Veteran was noted to move all extremities 
well, with equal muscle strength, bilaterally.  

A July 2004 VA outpatient treatment record indicates that the 
Veteran reported a history of bilateral ankle fractures.  He 
complained of increasing pain of the right ankle.

During a February 2006 hearing before the Board, the Veteran 
testified that he has right ankle pain when driving and pain 
when he stands up after being in a sitting position.  The 
Veteran indicated that his pain is more severe than it was 35 
years ago.  

The Veteran underwent a second VA examination in October 
2006.  At the time, the Veteran reported increasing pain of 
his right ankle.  He indicated that he does not utilize 
assistive devices, however, he does walk with a limp.  He 
stated that on a daily basis, he experiences difficulty 
kneeling, bending, and standing.  The Veteran denied flare-
ups, however, indicated that the pain is constant.  The 
Veteran reported that he stopped working for multiple reasons 
in 1998, including, that his right ankle disability 
interfered with his usual occupation.  

Upon examination, on range of motion, the Veteran's 
dorsiflexion was from 0 to 5 degrees and his plantar flexion 
was from 0 to 5 degrees.  The Veteran's joint was painful 
throughout motion.  Following repetitive use, he had 
increased pain, however, no fatigue, weakness, or lack of 
endurance due to increased pain.  There was no instability.  
Upon review of the Veteran's claims folder, the examiner 
diagnosed the Veteran with right ankle post-traumatic 
arthritis.  The examiner further noted that the severe 
degeneration of his right tibiotalar joint is completely 
consistent with post-traumatic arthritis.  

Prior to October 6, 2006, the Veteran's right ankle 
disability was rated 10 percent disabling.  To warrant the 
next higher disability rating, which is a maximum evaluation 
of 20 percent, the Veteran's right ankle must exhibit 
"marked" limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  

Given the evidence of record, specifically the March 2001 VA 
examination and subsequent VA outpatient treatment records, 
and considering the DeLuca factors, the Board finds the 
Veteran's overall disability picture to be accurately 
contemplated by a 10 percent disability evaluation under DC 
5271, prior to October 6, 2006.  38 C.F.R. §§ 4.40, 4.45, 
4.71a, DC 5271; see DeLuca.  Specifically, on range of 
motion, the March 2001 examination revealed dorsiflexion from 
0 to 10 degrees and plantar flexion from 0 to 45 degrees.  
Further, the Veteran's range of motion was noted to have 
minimal to moderate functional limitation loss due to the 
pain.  Subsequent VA outpatient treatment records do not 
contain range of motion findings, however, in an April 2004 
record, the Veteran was noted to move all extremities well, 
with equal muscle strength, bilaterally.  The Veteran's 
subjective complaints of pain during the course of outpatient 
treatment, as well as, during the February 2006 hearing 
before the Board are duly noted, however, the Board finds 
that the VA examination, treatment records, and hearing 
transcript do not contain findings to support a higher 
disability evaluation under DC 5271 prior to October 6, 2006. 

Regarding the assignment of a rating in excess of 20 percent 
since October 6, 2006, given the evidence of record, 
specifically the October 2006 VA examination, and considering 
the DeLuca factors, the Board finds the Veteran's overall 
disability picture to be accurately contemplated by the 20 
percent disability evaluation under DC 5271.  38 C.F.R. §§ 
4.40, 4.45, 4.71a, DC 5271; see DeLuca.  Specifically, on 
range of motion, the October 2006 examination revealed 
dorsiflexion from 0 to 5 degrees and his plantar flexion was 
from 0 to 5 degrees.  While the Veteran's joint was noted as 
painful throughout motion, following repetitive use, he did 
not have fatigue, weakness, or lack of endurance due to 
increased pain.  Moreover, the Veteran did not have 
instability.  The Board acknowledges the Veteran's 
contentions, that his service-connected right ankle 
disability causes him constant pain, however, the 
aforementioned examination does not contain findings to 
support a higher disability evaluation under DC 5271 since 
October 6, 2006.

The 20 percent rating assigned to the Veteran's right ankle 
disability since October 6, 2006, is the maximum available 
based on limitation of motion.  To the extent that DC 5271 
contemplates limitation of motion, further consideration of 
38 C.F.R. §§ 4.40 and 4.45 is not warranted as the maximum 
rating has been assigned.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997).  As the right ankle disability is now rated 
20 percent disabling, the focus is on Codes that provide for 
ratings in excess of 20 percent for ankle disability.

The disability may be considered under 38 C.F.R. § 4.71a, 
Code 5262 (for impairment of the tibia and fibula).  The 
current 20 percent rating is warranted for malunion of the 
tibia and fibula with moderate knee or ankle disability.  A 
30 percent rating requires malunion of these bones with 
marked knee or ankle disability.  A 40 percent rating is 
warranted for nonunion with loose motion requiring a brace. 
38 C.F.R. § 4.71a, Code 5262.

A 40 percent rating is also warranted for ankylosis of an 
ankle in plantar flexion at more than 40 degrees, in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  A 30 percent 
rating is warranted for ankylosis of an ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees. 38 C.F.R. § 4.71a, Code 5270.

The record does not show any of the pathology which would 
warrant a rating in excess of 20 percent for tibia/fibula or 
ankle disability. i.e., nonunion or malunion of the fracture 
or ankylosis of the ankle.  Significant ankle ranges of 
motion have been demonstrated on all examinations. 

Extraschedular considerations

The Veteran has reported that he stopped working for multiple 
reasons in 1998 and he has been awarded SSA benefits for PTSD 
and osteoarthritis.  As such, the Board must adjudicate the 
issue of whether referral for an extraschedular rating is 
warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected PTSD.  
His PTSD is primarily manifested by interference with 
employment.  The extent of that interference, however, is 
appropriately and adequate addressed by the 70 percent rating 
under the rating schedule.  The rating criteria for ankle 
disabilities reasonably describe the Veteran's disability 
level and symptomatology and provide for ratings based on 
limitation of motion.  The effects of pain and functional 
impairment have been taken into account and are considered in 
applying the relevant criteria in the rating schedule.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  As 
the effects of the Veteran's disabilities have been fully 
considered and are contemplated in the rating schedule, 
referral for extraschedular ratings is unnecessary at this 
time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As the preponderance of the evidence is against the claims 
for increase, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to an initial disability evaluation of 70 percent 
for service-connected PTSD is granted.

Entitlement to a disability rating in excess of 10 percent 
for service-connected right ankle arthritis prior to October 
6, 2006, and in excess of 20 percent since October 6, 2006, 
is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


